319 S.W.3d 554 (2010)
Lorenzo LADINER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71644.
Missouri Court of Appeals, Western District.
September 14, 2010.
Mark A. Grothoff, Columbia, MO, for Appellant.
Terrence M. Messonnier, Jefferson City, MO, for Respondent.
Before LISA WHITE HARDWICK, C.J., JAMES EDWARD WELSH and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Lorenzo Ladiner appeals the circuit court's judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).